On Petition for Rehearing.
Roby, J.
4. The contract providing for the retention of title by the vendor is for his benefit and manifestly to compel settlement by the vendee.
If the vendor had no power to waive such provision, he could in no instance recover the full contract price in an action brought before such settlement was concluded. This would be equally true, whether the goods were held by the vendee in person or held for him by the vendor. Acceptance of the goods by'the vendee does not destroy the condition or render it inoperative. The delivery of the property at the depot by appellant was, so far as it is concerned, as full a delivery as though appellee had driven to the factory and hauled the machine home. Sued for the contract price, appellee could as well answer in one case as the other, that by the terms of the contract the title remained in the vendor. Such suit in this State evidences an election to treat the sale as absolute. Had appellee taken bodily possession of the machinery and refused to make settlement, appellant might have elected to retake and keep *495it. Appellee refusing to receive it, the appellant, having done what lay in its power to make delivery, might have retained possession for itself. It chose, however, as it might do in either case, to sue for the purchase price, and therefore continues to hold the property for appellee.
In the case of Colles v. Lake Cities Electric R. Co. (1899), 22 Ind. App. 86, the conditions were exactly reversed. The law by which the facts relative to delivery must be measured is a part of the contract, and in measuring the rights of the parties by law, the court puts nothing into the contract other than what the parties themselves include. Eacts involved in the authorities heretofore cited, so far as they differ from those presented in the case at bar, may be eliminated, without changing the reason or applicability of the rules declared.
In view of its importance and the novelty of the questions argued, this case has received very careful consideration, and the able brief in support of the petition for a rehearing does not persuade us that the conclusion heretofore announced was incorrect. The petition is therefore overruled.